Citation Nr: 18100281
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-30 633
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an initial evaluation in excess of 10 percent for service-connected left forearm injury with residual numbness is denied.
FINDING OF FACT
Throughout the period on appeal, the Veterans left forearm disability has been manifested by no more than mild incomplete paralysis.
CONCLUSION OF LAW
The criteria for an evaluation in excess of 10 percent for service-connected left forearm injury with residual numbness have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.124a Diagnostic Code 8515 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from February 2006 to April 2010.
 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veterans left forearm disability has been evaluated as 10 percent disabling pursuant to Diagnostic Code 8515.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Although VACOLS lists the Veterans disability under Diagnostic Code 5206  forearm, limitation of flexion, both the July 2012 rating decision and July 2014 statement of the case discuss the Veterans disability in terms of paralysis of the median nerve, based on incomplete paralysis of the major extremity.  Thus, I framed the forearm disability as evaluated under Diagnostic Code 8515. 
Pursuant to Diagnostic Code 8515, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  The record reflects the Veteran is left hand dominant; thus, his left forearm is considered major for rating purposes.  
Diagnostic Code 8515 provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  
The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 
Descriptive words such as mild, moderate, moderately severe and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).
During the December 2011 VA elbow and forearm examination the examiner diagnosed left forearm post traumatic injury, numbness.  The Veteran reported limited use over his left arm, popping over his wrist, a bump over his wrist and forearm bone and numbness and tingling over his left hand.  When describing flare-ups the Veteran reported that he is a mechanic and was having pain over the affected area.  He reported experiencing pain on a daily basis.  Left elbow flexion was to 145 degrees or greater and there was no limitation of extension.  The Veteran was able to perform repetitive use testing with three repetitions and there was no additional limitation of motion after repetition.  
The examiner reported that the Veteran did not have flail joint, joint fracture, and/or impairment of supination or pronation.  There was no ankylosis.  The Veteran had a mass effect over the medical side of the forearm measuring seven centimeters by seven centimeters.  He reported it is like a muscle herniation over the fascia and it was mild, tender to palpation.  Hand grip was measured; 110 pounds on the right, 35 pounds on the left.  He reported the Veteran had full active range of motion over his left wrist and hand and manual muscle testing over the wrist demonstrated four out of five on wrist flexion and five out of five on wrist extension.  The examiner reported that the Veteran had significant problems performing his job because of pain and weakness over his left arm.   
In March 2012 the Veteran underwent a VA examination for the peripheral nerves.  The examiner diagnosed left forearm numbness.  The examiner reported that the Veteran experienced symptoms of the left upper extremity described as constant, moderate pain; mild, intermittent pain; moderate paresthesias and/or dysthesias; and moderate numbness.  Muscle strength testing revealed normal strength on left elbow flexion and extension and normal strength on left wrist flexion and extension.  The Veteran had decreased grip strength, described as three out of five, which equates to active movement against gravity.  The Veteran did not have muscle atrophy.  The Veteran had decreased sensation of the inner/outer left forearm.  The VA examiner described the Veterans disability as mild, incomplete paralysis of the median nerve.  He reported that the Veterans disability makes it difficult to perform hand grip over his left hand because of weakness. 
Treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination.  During treatment the Veteran reported that his pain is worse with cold, heavy hand use, and rain.  See March 2012 VA Treatment Record.

In the August 2014 VA Form 9 the Veteran asserted that his forearm disability causes problems with lifting, reaching, grabbing, manipulating, carrying, pushing, pulling, and shaking hands.  He asserted that he had to leave professional training / schooling because of his inability to manipulate the tools required for his post-service profession due to a significant loss of grip strength.

In this case, the symptoms shown by the evidence of record do not equate to moderate, incomplete paralysis.  The March 2012 VA examiner found no more than mild, incomplete paralysis based on clinical evaluation and interview.  Additionally, pain, paresthesias and/or dysesthesias, and numbness were described as mild to moderate.  Although the record reflects that the Veteran has decreased grip strength with functional impairment and difficulties with lifting, reaching, grabbing, manipulating, carrying, pushing, pulling, and shaking hands, there was no evidence of muscle atrophy.  Again, the Veteran had normal muscle strength in the left forearm on examination.  As such, the evidence of record does not support a finding that the Veteran has moderate incomplete paralysis. 

The Board has also considered whether the Veteran should be assigned a separate evaluation for any orthopedic impairment as distinguished from the neurologic impairment caused by the left forearm disability.  However, the December 2011 VA examination reflects that the Veteran did not have limitation of motion on flexion or extension.  The examiner observed no flail joint, joint fracture and/or impairment of supination or pronation, and no ankylosis.  Absent clear objective findings of orthopedic involvement, the Veterans complaints of painful motion and decreased grip strength are considered in the assigned 10 percent rating for medial nerve impairment.  Thus, a separate rating is not warranted.  
As the preponderance of the evidence is against a finding that the Veterans disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017).  
Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


 
 
H.M. WALKER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. Gonzalez, Associate Counsel 

